DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 3, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 6, 13 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Hamoui et al. (JVIR, available online January 28, 2013) in view of Nijsen et al. (Curr Med Chem, 2002), Lang et al. (Cancer, 1988) and Campbell et al. (Phys Med Biol, 2001). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 3, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that the range of 80 – 150 Gray in Hamoui et al. teaches away from the claimed dosage range of 200 – 800 Gray. Hamoui selected the lowest and most conservative dose of 80 Gray to avoid adverse side effects/toxicity to the patient. The person of skilled in the art would have considered 80 Gy to be a dose sufficient to treat RCC and would not have considered it necessary to investigate increasing the dose or using resin based microsphere given the conservative nature of radiation oncologists as discussed in Hamoui. An article by Riaz is submitted that discussed the significant side effects associated with treatment of liver cancer with 90Y microspheres (both glass and polymeric) with numerous considerations to be taken into account regarding dosing. As the patients being treated are those where resection has failed or is not available, the treatment of these patients is aimed at maximizing the desired effects and minimizing toxicity as the patients are extremely unwell. Trial and error in treating an individual patient is not an option that is available to the person skilled in the art as a matter of routine. 
These arguments are unpersuasive. The patient population of the instant claims are human subjects in need of treatment for a renal neoplastic condition. While that patient population encompasses those with a failed previous resection and/or those to whom resection is not available and/or those that are “extremely unwell”, the claimed patient population is broader that these particular populations with the group of human with renal neoplastic conditions. One hopes that the goal for all patients needing such treatment is to maximize the 90Y, that treats the cancer cells but also leads to many of the undesirable side effects and thus for the treatment of renal neoplastic conditions in general and a particular patient, the dosage of the therapeutic agent must be optimized to provide sufficient 90Y to treat the condition while minimizing unwanted side effects by not administering more than is necessary for the desired outcome. The rational set forth by the Examiner does not require “trial and error” on a particular patient. The claims also do not require that the administration of 200 – 800 Gray to be the first administered treatment and previous administration of lower dosages could have been performed, as the claimed method “comprises” the recited steps. As to the cited Riaz et al. reference, the reference is not prior art but would appear to reflect the state of the art close to the effective date of the instant application and lays out knowledge that would be part of the knowledge of the person of ordinary skill in the art and methods of dose calculation. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. MPEP 2141. Only a reasonable and not an absolute expectation of success is required for a prima facie cause of obviously. Additionally, a prima facie case of obviousness does not require approval from authorities such as the Food and Drug Administration in United States. The range of 80 – 150 Gray in Hamoui et al. is found on the product insert and the fact that the claims recite values outside of the range disclosed on this 
Applicants also argue that the 80 Gy dose in Hamoui et al. is associated with glass microspheres and it is not possible to extrapolate from data observed in a single patient and from glass microspheres to polymeric microspheres, and a dose that is far greater than the glass microspheres delivered. Tong et al. is submitted that documents the differences between glass and polymeric microspheres comprising yttrium-90, including that dose calculation is different. Certainly at the filing date of the present invention there was no comparative data available for calculating the biological effective dose comparing glass and polymer microspheres and Tong recommends a low dose of 50-70 Gray for treating liver cancer. Thus a person of ordinary skill in the art would not have been motivated to try as a matter of routine optimization to increase the radiation dose above 80 Gray. As 80 Gray of glass microspheres in Hamoui et al. was effective, one would not be motivated to use polymeric microparticles, whose use in not merely a matter of routine substitution of resin microparticles for glass microparticles.
These arguments are unpersuasive. The record has not established that the person of ordinary skill in the art would not have had a reasonably expectation given the range of values explicitly disclosed by the prior art and their knowledge that polymeric microparticles loaded with 90Y can be used in place of glass microparticles loaded with 90Y. The use of polymeric microspheres despite the fact that the amount of radioactive would need to be optimized is motivated by the teachings of Nijsen et al. as to the biodegradability, biocompatibility and near-plasma density diminishing settling during administration for polymeric microparticles. The dosages disclosed by Tong et al. are not germane as this article does not reflect the state of the field and knowledge of the person of ordinary skill in the art at or before the effective filing date 
Applicants also argue that Lang uses a different isotope (125I) whose dose is precalculated from Patterson-Parker tables for the tumor volume determined by computer tomograms and the radioisotope is delivered by multi fractional embolization. Lang advocates for transcatheter embolization for the management of inoperable renal cell carcinoma. The “low energy” 125I was selected to guarantee absorption of radiant energy within a few centimeters of tissue with a long half-life providing irradiation over a prolonged period. The 80 – 160 Gy dose in Lang is distributed in equal fractions into a large number of seeds delivered over multiple doses whose particles are sized to create occlusion in the vascular. In contrast, the claimed invention used 90Y microparticles with a prescribed activity of 0.2 – 3.5 GBq which results in a radiation dose of 160 – 800 Gray delivered to the tumor. It is not possible to extrapolate the findings of Lang due to the differences between 125I and 90Y. 
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., administration of the entire dose in a single injection or non-homogenous distribution of the microparticles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The person of ordinary skill in the art is aware that 125I and 90Y are different isotopes with different characteristics. However, that does not mean that the teachings of 125I and 90Y, the amount of radioisotope in Becquerels, which indicates the quantity of radioactive material in which one nucleus decays per second, required to deliver the same dose of radiation to a tissue may differ. However, the arguments do not establish that these differences are so great that one of ordinary skill in the art would not have a reasonable expectation of success in optimizing the prescribed activity and radiation dose for polymeric 90Y microparticles for the treatment of kidney cancer.
Regarding Campbell, Applicants argue that this reference is focused on normal liver, the tumor periphery and tumor center and is only concerned with the distribution of radiation in liver tissue with most of the normal liver being spared when the microspheres deposits in the well vascularized periphery of large tumors. It does not teach or suggest that a dose of 200 – 800 Gray could be used in treating a kidney tumor and Campbell supports that tumors in liver tissue receive a significant amount of the radiation dose.
These arguments are unpersuasive. Campbell discloses that doses above the upper limit of 150 Gray disclosed by the package insert of the product used by Hamoui et al. can be administered to treat cancer, although in the liver and not the kidney. Applicants have not persuasively argued that radioembolization in these two organs is sufficiently different that the person of ordinary skill in the art would not have a reasonable expectation that doses higher than those stated in Hamoui et al. could also be used to treat renal cancer, such as when a large tumor must be treated. As this reflects the amount of energy absorbed by the tissue, the person of ordinary skill in the art would reasonably expect that, for example, the treatment of a larger area would require a larger radiation dose to bring about the desired treatment of the cancer.

Claim 14 was rejected under 35 U.S.C. 103 as being unpatentable over Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. further in view of Mirza (Analytica Chimica Acta, 1968). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 3, 2020 and those set forth herein.
Applicants state that Mirza does not remedy the deficiencies of the other references and just a method to produce 90Y.
As discussed in greater detail above, Hamoui et al., Nijsen et al., Lang et al. and Campbell et al. are not deficient as alleged by Applicants so Mirza need not remedy the alleged deficiencies. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that since the mailing of the previous Office Action on August 3, 2020, Application No. 15/114,058 issued on December 1, 2020 as U.S. Patent No. 10,849,900. Therefore the provisional nonstatutory double patenting rejections previously made are now non-provisional nonstatutory double patenting rejections over this issued patent.

Applicants traverse this rejection on the same basis as set forth above.
As discussed in greater detail above, those arguments are unpersuasive and therefore the rejections are maintained for the reasons of record.

Claims 2, 5, 6, 13 and 15 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,849,900 in view of Hamoui et al. (JVIR, available online January 28, 2013) in view of Nijsen et al. (Curr Med Chem, 2002), Lang et al. (Cancer, 1988) and Campbell et al. (Phys Med Biol, 2001). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 3, 2020 and those set forth herein.

Claims 2, 5, 6 and 13 – 15 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,849,900 in view of Hamoui et al. (JVIR, available online January 28, 2013) in view of Nijsen et al. (Curr Med Chem, 2002), Lang et al. (Cancer, 1988), Campbell et al. (Phys Med Biol, 2001) and Mirza (Analytica Chimica Acta, 1968). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed August 3, 2020 and those set forth herein.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.